1. The evidence for the State proved the crime of murder as alleged in the indictment, and the defendant's statement upon the trial admitted the commission of the crime as alleged, and stated that the motive was robbery. The general grounds of the motion for new trial are without merit. *Page 201 
2. The two special grounds of the motion complain that the court should have instructed the jury that, in case they found both of the defendants guilty, the two defendants being tried jointly, they could recommend mercy for one of them and not the other; and that the charge as given instructed the jury that they could not recommend mercy for one defendant and not the other. The court fully instructed the jury as to their duty to make a separate verdict for each defendant, and that in either verdict they rendered, "whether a verdict of guilty of both or either of these defendants," they were authorized in their discretion and without reason to add to that verdict a recommendation of mercy. There is no merit in either of the special grounds.
Judgment affirmed. All the Justicesconcur.
                      No. 15568. SEPTEMBER 4, 1946.